325 F.2d 78
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DAL-TEX OPTICAL COMPANY, Inc., Respondent.
No. 20257.
United States Court of Appeals Fifth Circuit.
November 27, 1963.

Marcel Mallet-Prevost, Asst. Gen. Cnsl., Dominick L. Manoli, Assoc. Gen. Cnsl., Melvin Pollack, Atty., National Labor Relations Board, Washington, D. C., for petitioner.
Emil Corenbleth, Dallas, Tex., for respondent.
Before TUTTLE, Chief Judge, and BROWN and GEWIN, Circuit Judges.
PER CURIAM.


1
A careful scrutiny of the record in this case, especially the report of the trial examiner who recommended dismissal of the proceedings, convinces us that there is a lack of substantial evidence on the record as a whole to support the Board's order. The examiner made credibility determinations as to both the surveillance charge and the discriminatory discharges charge. We conclude that they should have been followed by the Board in the absence of any substantial countervailing evidence.


2
The petition to enforce is denied.